Title: From George Washington to Moses Rawlings, 12 December 1781
From: Washington, George
To: Rawlings, Moses


                        
                            sir
                            Philada 12th Decemr 1781.
                        
                        I received your favor of the 2d inst. by Colo. Thomas.The Secretary at War, Major Genl Lincoln, under whose
                            orders the prisoners of War now more immediately fall, convinced that a strict hand will be necessary over the British in
                            particular, is about removing all those to Lancaster and to this City, where they will be closely confined under
                            Continental Guards. The Foreigners, who are more tractable, will be left in the Frontier Towns.Genl Lincoln will write to
                            you by Colo. North on the subject of assisting in the removal of the British prisoners. You will oblige me by giving
                            every aid in your power. I am Your most obt servt Go: Washington

                    